[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Exhibit 10.34

 

SUPPLY AGREEMENT

THIS AGREEMENT is entered into as of November 2, 2016, (the “Effective Date”) by
and between Dynavax Technologies Corporation, a company established pursuant to
the laws of Delaware, with its registered office at 2929 Seventh Street, Suite
100, Berkeley, California 94710, hereinafter referred to as “Buyer,” and Becton,
Dickinson and Company, a corporation organized under the laws of New Jersey,
with a place of business at 1 Becton Drive, Franklin Lakes, New Jersey
07417-1866 hereinafter referred to as “BD.” Buyer and BD are also referred to
collectively herein as the “Parties” and each a “Party.”

Whereas, Buyer is engaged in the development of compounds which can be delivered
with the drug delivery devices and/or containers and/or delivery systems
manufactured by BD; and

Whereas, BD desires to manufacture and supply to Buyer certain drug delivery
devices and/or drug container and/or delivery systems; and

Whereas, Buyer desires to purchase such devices and/or containers and/or
delivery systems from BD in accordance with the terms and conditions set forth
herein in order to use them as delivery devices for use with the Compound (as
hereinafter defined).

Now, Therefore, in consideration of the mutual covenants set forth herein, the
Parties hereto agree to the following terms and conditions:

 

1.

Definitions.

Each of the capitalized terms used in this Agreement (other than the headings of
the paragraphs), whether used in the singular or the plural, shall have the
meaning as set forth below or if not listed below, the meaning designated
elsewhere in this Agreement.

1.1“Affiliate” shall mean (a) any entity that is a subsidiary (as hereinafter
defined) of a Party, (b) any entity of which a Party is a subsidiary, and (c)
any entity that is a subsidiary of another entity of which a Party is a
subsidiary. For purposes of this definition, “subsidiary” means an entity in
which another entity holds directly or indirectly at least fifty percent (50%)
of the voting stock.

1.2“Agreement” shall mean the agreement set out herein together with the
Schedules hereto.

1.3“Compound” shall mean Buyer’s compounds identified on Schedule 2, which may
be updated from time to time following both Parties’ agreement.

1.4“End Product” shall mean the Product filled by Buyer with the Compound.

1.5“Product” shall mean the BD device(s), container(s), system(s) and/or
component(s) listed on Schedule 3.

1.6“Specifications” shall mean the BD Medical — Pharmaceutical Systems Quality
Specifications set forth on Schedule 3 for the applicable Product and may be
modified or supplemented from time to time as contemplated herein.

 

--------------------------------------------------------------------------------

 

 

2.

Scope & Other Agreements

BD shall manufacture and supply to Buyer Product solely for use by Buyer with
the Compound in the End Product. The BD Medical Pharmaceutical Systems – United
Sates Standard Terms and Conditions of sale are hereby included as Schedule I to
this Agreement (the “BDM PS Standard Terms and Conditions of sale”). The terms
of this Agreement, including the BDM PS Standard Terms and Conditions of sale,
shall govern the sale of Products hereunder. In case of discrepancies between
the terms in the body of this Agreement and those of BDM PS Standard Terms and
Conditions of sale, the terms within the body of this Agreement shall prevail.
Notwithstanding Section 13.4, or any provision to the contrary contained herein,
the CDA (as hereinafter defined) shall remain in full force and effect in
accordance with its terms. In the event that the Parties have signed or
subsequently sign a quality agreement for the Products, (the “Quality
Agreement”), it shall automatically be incorporated into this Agreement as an
attachment. In case of discrepancies between the terms of such Quality Agreement
and the terms of this Agreement, the terms of the Quality Agreement shall
prevail for quality related matters and the terms of this Agreement shall
prevail for other matters. Notwithstanding anything to the contrary, (i) all
orders of Products may be submitted to BD by Baxter Pharmaceutical Solutions LLC
or its affiliates (collectively, “Baxter”) on behalf of Buyer, and may be
delivered to a Baxter location if so specified in the applicable purchase order,
and (ii) all Products may be supplied to, inspected by and used by Baxter on
behalf of Buyer under this Agreement.

 

3.

Duration.

The manufacture, purchase and sale obligations of this Agreement shall be deemed
to commence on the Effective Date and shall remain in effect for a period of
three (3) years from the Effective Date unless terminated earlier in accordance
with the provisions of this Agreement. Thereafter, this Agreement shall
automatically renew for a maximum of two successive one (1)-year terms unless
either Party gives written notice to the other Party of its intent not to renew
no later than [ * ] prior to the expiration of the then-current term.

 

4.

Sale & Purchase.

4.1FORECASTS. Buyer shall use its best efforts to assist BD with its production
planning by providing BD by the Effective Date with a written forecast of
Buyer’s best estimates of its Product requirements, stated on a monthly basis as
multiples of BD’s standard minimum lot sizes, for the twelve (12)-month period
beginning on the Effective Date. Thereafter, each month Buyer shall, no later
than the 2nd Wednesday of every month, provide BD with a monthly Product
forecast for the twelve (12)-month period beginning on such date. In addition,
Buyer shall provide to BD every year in December a plan with its good-faith
volume estimations for the following three (3) years.

4.2Prices for the Product shall be as set out in Schedule 3 hereof from the
Effective Date until one (1) year thereafter. In the event of a raw material
price increase, the Parties shall meet to discuss in good faith any required
price change. In addition, BD may increase prices in the event (i) the cost of
manufacturing and supplying the Product (including the costs of raw materials
included therein) has increased, (ii) changes are made to the Specifications of
the Product, or (iii) other regulatory or legislative changes or other
unforeseen economic, legal or competitive factors affecting BD. Price increases
will occur no more than once per year and will not exceed a maximum of [ * ]. If
the Parties are unable to agree on price changes as per this Section 4.2 within
60 days after BD first gives notice of a requested price change, each Party is
entitled to terminate this Agreement with [ * ] written notice to the other. All
purchase orders shall specify the applicable prices for Product then in effect
pursuant to this Agreement.

2.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

4.3BD shall invoice Buyer for each shipment of Product with payment due net [ *
] of date of invoice. Buyer shall submit written purchase orders to BD, stated
as multiples of BD’s standard minimum lot size for the Product ordered, within
the lead times set forth in Schedule 3 prior to the requested date of delivery.

4.4All purchase orders are subject to BD’s acceptance. BD shall within [ * ]
confirm in writing receipt and acceptance of purchase orders submitted to it,
including the currently planned delivery date. Orders accepted by BD in writing
are binding and not subject to modification without the written agreement of
both Parties.

 

5.

Delivery, Risk and Title.

5.1The Product shall be packed and shipped in accordance with the
Specifications. BD shall deliver Product to Buyer EXW (Incoterms 2010) BD
facility. Title to Product shipped by BD for a given Purchase Order and risk of
loss or damage shall pass to Buyer upon delivery to the common carrier. Buyer
shall specify in the applicable purchase order the destination for each
shipment. The quantity shipped may vary within ±10% of the confirmed order. No
provision on BD’s invoice or Buyer’s purchase order forms (including any
Purchase Orders accepted hereunder) which may purport to impose different or
additional conditions than those provided herein shall be of any force or
effect. All Documentation required in connection with a shipment shall be
forwarded to the attention of the following:

Dynavax Technologies Corporation
2929 Seventh Street, Suite 100
Berkeley, CA 94710
Attn: Sr. Director, Supply Chain Management
Telecopier Number - (510) 848-1327

 

6.

Regulatory Support

6.1BD shall provide to Buyer documentation related to the Product to support the
marketing approval of Buyer’s End Product (the “Standard Regulatory Package”).

6.2The Standard Regulatory Package shall include:

(i)If the Product is a registered Medical Device owned by BD: The proof of
registration of the Medical Device (includes but not limited to: registration
certificate, Declaration of Conformity, etc.)

(ii)If the Product is a component of the End Product Container Closure System:

 

-

A Technical Dossier of the Product, to be requested by Buyer through the BD
Portal: www.bd.com/pharmaceuticals/regulatory.

 

-

For Submission in countries where Health Authorities accept this document, a
Letter of Authorization making reference to the Master File of the Product, to
be requested by Buyer through the BD Portal:
www.bd.com/pharmaceuticals/regulatory.

3.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

6.3The Parties agree that should Buyer need a regulatory support that is not
part of the Standard Regulatory Package nor a statement related to the claim
made by BD in the Technical Dossier, the Parties shall negotiate in good faith
the type of information and/or documentation to be provided by BD as well as the
appropriate timelines and payment to BD for such deliverables.

6.4Buyer shall have the sole responsibility for obtaining and maintaining all
governmental or regulatory licences, authorizations, registrations and
clearances for use and sale of any End Product.

 

7.

Quality, Inspection, Acceptance or Rejection of Product.

7.1BD will, upon reasonable prior notice, permit duly authorized representatives
of Buyer to visit and inspect the process of manufacture by BD of the Product,
provided, that such visits and inspections shall be subject to appropriate
customary BD policies, restrictions and confidentiality obligations set forth in
Section 8.

7.2BD intends to promote continuous quality improvements relating to the Product
and its manufacturing processes. BD is entitled to make materials and process
changes to the Specifications that do not affect or that improve the quality of
the Product and its suitability for the purposes of the Buyer. BD shall provide
Buyer with notice of any changes to the Product in accordance with BD’s Customer
Notification of Change procedure in alignment with the Quality Agreement.

7.3Promptly upon receipt of each shipment of Product, Buyer will perform
thorough incoming inspection in accordance with best-practice pharmaceutical
industry standards. In addition to incoming inspection, and before any use of
the Product, Buyer shall thoroughly and with reasonable care inspect the Product
for conformity to Specifications. If at any time Buyer finds that the Product
did not conform to the Specifications at the time of delivery, Buyer shall
immediately and in any event no later than forty-five (45) days after the
delivery of the Product, give BD written notice of any claim setting forth the
details of such non-conformity; in the absence of such notice, Buyer shall be
deemed to have accepted the Product. Buyer shall comply with BD’s reasonable
requests concerning complaint handling, including, without limitation, providing
samples of the purportedly non-conforming Product or, if this is not possible,
providing detailed photographs thereof. BD shall, if it accepts such notice of
claim, replace any non-conforming Product or parts thereof at BD’s expense and
at no cost to Buyer or, if replacement of the Product is not possible for any
reason, issue a credit note to Buyer for an amount equal to the purchase price
of the non-conforming Product, provided that such non-conformity existed at the
time of delivery. Any Product that does not conform to the Specifications at the
time of delivery shall, at BD’s request, either be returned to BD or destroyed
at BD’s expense. Payment for Product prior to acceptance shall not constitute
automatic acceptance by Buyer. Acceptance of out-of-specification Product with
undetected, latent defects shall not relieve BD from its warranty of conformity
under this Agreement, including the BDM PS Standard Terms and Conditions of Sale
in Schedule 1, for such latent defects or as otherwise provided herein. Latent
defects that were not reasonably discoverable at the time of delivery must be
promptly notified to BD by Buyer after Buyer discovers the existence of any such
latent defect in a Product, and in any event no later than [ * ] thereafter,
failing which Buyer will be deemed to have accepted such latent defect. BD’s
sole obligation under the warranties set forth in this Agreement, including the
BDM PS Standard Terms and Conditions of Sale in Schedule 1, and Buyer’s sole and
exclusive remedy, shall be the replacement of, or credit for, any defective or
non-conforming Product as provided in this Section 7.3. except to the extent
there is a Claim (as defined below) under Section 8.9.

7.4Buyer assumes entire responsibility for (i) evaluating the safety, efficacy
and appropriateness of the Products for Buyer’s intended use in the End Product
and any other use, including

4.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

any such use with Buyer’s or any third party’s compounds or other materials,
(ii) validating the Product with respect to all materials, processes, storage,
handling, and other uses and treatments thereof and (iii) its assembly, filling,
labeling, packaging, storing and use of the Product, the End Product and any
other product incorporating or including the Product, all in accordance with
recognized Good Manufacturing Practices and other appropriate, recognized
industry standards. Furthermore, Buyer acknowledges that many jurisdictions have
in effect laws, rules and/or regulations (“Safety Laws”) mandating or
recommending the use of protection technologies in connection with drug delivery
devices and containers (“Safety Products”). Buyer has been and will be solely
responsible for making its own analysis of such Safety Laws and Safety Products
as well as traditional devices, containers and components in choosing the
components used in the End Products.

7.5BD shall promptly acknowledge and accept any valid warranty claim and provide
Buyer with replacement Product or parts thereof or, if replacement of the
Product is not possible for any reason, issue a credit note to Buyer for an
amount equal to the purchase price of the non-conforming Product to the extent
necessary to meet BD’s warranty obligations under this Agreement, including
under the BDM PS Standard Terms and Conditions of Sale in Schedule 1 or make
good any shortages or non-completed deliveries. If BD does not accept a claim it
will promptly inform Buyer in writing of its reasons. In the event the Parties
disagree as to whether the Product conforms to the Specifications, the rejected
Product shall be submitted to a mutually acceptable third party testing
laboratory, which will determine whether such Product meet the Specifications.
The Party against whom the testing laboratory rules will bear the reasonable
costs of the testing laboratory. If the testing laboratory rules that the
Product meets the Specification, Buyer will purchase the Product at the
agreed-upon price, irrespective of whether BD has already replaced such Product.
If the testing laboratory rules that the Product does not meet the
Specifications and the Product was not previously replaced, BD shall issue a
credit note to Buyer for an amount equal to the purchase price of the rejected
Product

 

8.

Product Warranties; Representations, Warranties and Covenants; Indemnification.

BD represents, warrants and covenants to Buyer as follows:

8.1Each Product shall conform to and will be produced in accordance with the
Specifications, the warranties set forth in this Agreement and all applicable
federal, state and local laws. The Product warranties under this Agreement shall
be void to the extent that Buyer has misused, neglected, improperly handled,
altered, abused or used the Products for any purpose other than the one for
which they were manufactured, or if the Products’ failure to conform to the
foregoing warranty was due in whole or in part to other conditions beyond the
control of BD. THE WARRANTIES SET FORTH IN THIS AGREEMENT ARE IN LIEU OF ALL
OTHER WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY IMPLIED WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. ALL OTHER WARRANTIES
WHETHER EXPRESS OR IMPLIED BY STATUTES OR OTHERWISE ARE HEREBY DISCLAIMED.
Except for a claim for which BD is obligated to indemnify Buyer hereunder, BD’s
liability to Buyer with respect to a non-conforming Product shall be limited to
the repair or replacement of such non-conforming Product or the return of the
purchase price for such Product at BD’s discretion.

8.2BD has, will maintain and will comply with, all permits, licenses and other
authorizations that are required under all federal, state and local laws, rules
and regulations applicable to BD’s obligations under this Agreement.

5.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

8.3BD hereby represents warrants and covenants, subject to the provisions set
forth below, as follows:

(i)neither it nor, any individual employed or engaged by it is currently or has
ever been (a) debarred pursuant to the Generic Drug Enforcement Act of 1992 (21
U.S.C. § 335(a)), as amended, or any similar state law or regulation or
convicted of a felony for conduct relating to the regulation or handling of drug
product; (b) excluded by the Office of Inspector General pursuant to 42 U.S.C. §
1320a-7, et seq. or any state agency from participating in any United States
federal or state health care program; or (c) otherwise disqualified or
restricted by the United States Food and Drug Administration pursuant to 21
C.F.R. 312.70 or any other regulatory authority; and

(ii)BD will notify Buyer immediately in the event that it, or any individual
employed or engaged by it, comes under investigation for debarment, exclusion or
disqualification or is debarred, excluded or disqualified in any manner
contemplated in the above paragraph (1).

8.4The Products and BD’s manufacture of Products in the performance of this
Agreement will not, to the best of BD’s knowledge, infringe upon the
intellectual property or other rights of any third party.

8.5BD shall comply with the terms and conditions of any applicable quality
agreement between BD and Buyer in effect from time to time.

8.6In the event of a voluntary or mandatory recall, warning, field correction or
withdrawal of a Product, BD shall give Buyer prompt written notice thereof
(which shall be in no event be later than forty-eight (48) hours after
initiating such recall). In the event of a voluntary or mandatory recall,
warning, field correction or withdrawal of an End Product, Buyer shall give BD
prompt written notice thereof (which shall be in no event be later than
forty-eight (48) hours after initiating such recall). In such cases, the Parties
shall discuss in good faith the consequences in accordance with the terms of
this Agreement.

8.7BD shall indemnify, defend and hold harmless Buyer and its affiliates,
officers, directors, employees, consultants, agents and representatives
(collectively, the “Buyer Indemnitees”) from all third party claims, demands,
actions, causes of action, losses, judgments, damages, liabilities, costs and
expenses (including, but not limited to, reasonable attorneys’ fees and court
costs) related thereto (each, a “Claim”) to the extent such Claim arises out of
or relates to death or bodily injury caused by the use of a Product that does
not conform to the warranties set forth in this Agreement.

8.8Buyer shall indemnify, defend and hold harmless BD and its affiliates,
officers, directors, employees, consultants, agents and representatives
(collectively, the “BD Indemnitees”) from all Claims to the extent such Claim
arises out of or relates to the use or sale of the Products by Buyer, except to
the extent that such Claim arises out of the failure of such Products to meet
the warranties set forth herein.

 

9.

Confidentiality.

9.1Confidentiality provisions shall be as set forth in the terms and conditions
agreed upon in the current Confidential Disclosure Agreement dated February 16,
2012, as amended from time to time (the “CDA”).

6.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

9.2Notwithstanding the foregoing, or any other provision herein to the contrary,
in connection with Buyer’s registration of the End Product with any regulatory
body or governmental authority, Buyer may disclose Confidential Information in
whole or in part to: (i) Buyer’s Affiliates conducting the End Product
registration, (ii) such regulatory body or governmental authority when such
disclosure is required in connection with the registration of the End Product
with such regulatory agency or governmental authority, but solely to the extent
and in the amount required by such regulatory agency or authority to enable
Buyer to obtain registration, and (iii) third parties which are involved in the
registration process, but solely to the extent and in the amount required for
such third party to perform its part of the registration process, provided in
each case set forth above that, to the extent possible, Buyer shall request
confidential treatment for all data so disclosed and the recipient(s) of such
data shall not remove, alter or obscure any confidentiality markings .

 

10.

Early Termination. This Agreement may be terminated prior to the end of its term
as follows:

10.1By either Party if the other Party fails to perform or otherwise breaches
any of its material obligations hereunder, by giving notice of its intent to
terminate and stating the grounds therefore. The Party receiving such notice
shall have sixty (60) days from the receipt thereof, to cure the failure or
breach, at the expiration of which this Agreement shall terminate if such
failure or breach has not been cured. If, within such sixty (60) day period
after receipt of such notice, the defaulting Party remedies the condition
forming the basis for the termination, such notice shall cease to be operational
and the Agreement shall continue in full force and effect.

10.2BD shall have the right to terminate this Agreement upon thirty (30) days
written notice to Buyer if BD is required to cease manufacturing the Product for
more than sixty (60) days due to quality or other restrictions requested or
imposed by any regulatory or other governmental authority.

10.3Expiration or termination of this Agreement, for whatsoever reason, shall
not affect any rights or obligations of either Party that have already accrued
or are intended by the Parties to survive such expiration or termination.
Notwithstanding the foregoing, no such expiration or termination, other than a
termination by Buyer pursuant to Section 10.1 above, shall relieve Buyer of its
obligation to purchase Product for which purchase orders have been accepted by
BD.

 

11.

Assignment.

11.1Neither Party may assign or delegate this Agreement, in whole or in part, or
any interest arising under this Agreement to any third party other than to an
Affiliate of such Party or to a purchaser of all or substantially all of such
Party’s assets and business, without the prior written consent of the other
Party, which consent shall not be unreasonably withheld. No such assignment or
delegation shall be deemed or operate to relieve the assigning or delegating
Party from any liabilities or obligations assumed or to be performed by it
hereunder. Subject to the provisions of this Section 10, this Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the Parties hereto.

11.2Notwithstanding the foregoing, BD may not use subcontractors to manufacture
some or all of the Products, but may use subcontractors to provide raw materials
or sub-parts of Products or equipment required for BD’s manufacture of the
Product and BD shall be responsible to Buyer for the acts of such subcontractors
as if such acts had been performed by BD.

7.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

12.

Notice.

12.1Any notice required hereunder may be served by either Party on the other by
personal delivery, facsimile (upon confirmation of receipt), or by sending same
post-prepaid, by registered or certified mail or reputable overnight courier
service to the respective Party’s address set forth below:

BD:

Becton, Dickinson and Company
Becton Drive
Franklin Lakes, New Jersey 07417-1880

 

Attention:

Vice President and General Manager
BD Medical, Pharmaceutical Systems

Fax No. (201) 847-4847

Buyer:

Dynavax Technologies Corporation
2929 Seventh Street, Suite 100
Berkeley, California 94710

Attention: Senior VP, Operations and Quality

Fax No.: (510) 848-1327

With a copy to:

Dynavax. Technologies Corporation
2929 Seventh Street, Suite 100
Berkeley, California 94710

Attention: General Counsel

Fax No.: (510) 848-1327

, or to such other address as a Party may notify the other as provided herein.
Notice shall be deemed given upon actual receipt or refusal to accept same.

 

13.

Independent Contractor/Sub-Contractors.

Each Party agrees to perform under this Agreement solely as an independent
contractor and shall not hold itself out as an employee, agent or representative
of the other in any manner whatsoever.

 

14.

Miscellaneous.

14.1The failure of either Party to enforce its rights under this Agreement at
any time for any period shall not be construed as a waiver of such rights.

14.2Each Party warrants that it has all the necessary rights and powers to grant
the rights to the other Party as provided in this Agreement, and that the
execution, delivery and performance of this Agreement does not and will not
result in a violation or conflict with any agreements with third parties.

8.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

14.3This Agreement, together with any Schedules attached hereto, constitutes the
complete and entire understanding between the Parties with respect to the
subject matter hereof. In the event of any ambiguity or contradiction between
the body of this Agreement and the Schedules, the body of this Agreement shall
rank before the Schedules. No provision on Buyer’s purchase order forms or other
Buyer commercial or contractual documents, such as general conditions of
purchase, or on BD’s other commercial or contractual documentation not included
herein, which may purport to impose different or additional conditions upon a
Party than those provided for herein, shall have any force or effect.

14.4This Agreement supersedes all prior agreements, arrangements and
undertakings relating to the subject matter hereof between the Parties. No
changes or modifications are to be made to this Agreement unless evidenced in
writing and signed for and on behalf of both Parties.

14.5If any provision of this Agreement is deemed or held to be illegal, invalid,
unenforceable or contrary to any laws or regulations, all other provisions will
continue in full force and effect, and the Parties where possible will
substitute for such provision a valid and enforceable provision which conforms
as nearly as possible with the original intent of the Parties or such provision
shall be limited or eliminated to the minimum extent necessary so that this
Agreement shall otherwise remain in full force and effect and enforceable.

14.6Buyer shall not use any promotional material that makes reference to the
Product without the prior written consent of BD.

14.7The Section headings used in this Agreement are provided as a matter of
convenience and shall not affect the construction or interpretation of any of
its provisions.

14.8This Agreement and all disputes arising hereunder will be governed by and
interpreted in accordance with the internal laws of the State of Delaware
without giving effect to the principles of conflicts of laws. The parties agree
that the venue for resolving all disputes under this Agreement shall be in the
courts of the State of Delaware.

14.9Except for a Claim for which a party is entitled to be indemnified under
this Agreement or for a breach of Section 9 (Confidentiality), neither Party
shall be liable hereunder for any special, indirect, consequential or incidental
damages, including, but not limited to, loss of actual or anticipated profits or
revenues, loss by reason of shutdown, loss of use, non-operation or increased
expense of manufacturing or operating, or damage to or loss of other products,
property and/or equipment, or loss of reputation or opportunities.

14.10Neither party shall be liable for any damages that result from a force
majeure event, which shall include acts of God, acts of the public enemy, war,
terrorism, insurrections, riots, injunctions, embargoes, fires, explosions,
floods or other unforeseeable causes beyond the reasonable control, and without
the fault or negligence, of the affected party. The affected party shall
promptly notify the other party of such event and shall resume performing its
affected obligations under this Agreement as soon as practical after such event.

9.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties hereto have on the dates entered below executed
this Agreement in two originals, of which the Parties shall keep one each.

BECTON, DICKINSON AND COMPANY

 

DYNAVAX TECHNOLOGIES CORPORATION

   /s/ Thomas Koning

 

   /s/ David Novack

By: Thomas Koning
Title: V.P. of Sales – NA, EU, Middle East & Africa
Date: 8 November 2016
Place: Franklin Lakes, NJ

By: David Novack
Title: SVP Tech Ops and Quality
Date: 2 November 2016
Place: Berkley, CA

 

10.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

SCHEDULE I

BD MEDICAL PHARMACEUTICAL SYSTEMS - UNITED STATES STANDARD TERMS
AND CONDITIONS OF SALE

GENERAL: These general terms and conditions of sale (“Terms and Conditions”)
exclusively will govern the sale by BD Medical, Pharmaceutical Systems US (a
business unit within the BD Medical Segment of Becton, Dickinson And Company,
hereinafter referred to as “BD”) of all products and services (“Products” and
“Services,” as applicable) to Buyer. No addition or modification of these Terms
and Conditions will be binding on BD unless agreed to in writing signed by an
authorized representative of BD. BD objects to other terms and conditions that
may be proposed by the Buyer. Acceptance by BD of Buyer’s purchase order(s) is
expressly conditioned on Buyer’s assent to all of the Terms and Conditions
contained herein.

CUSTOMER TESTING AND VALIDATION: Buyer is solely responsible for evaluating the
appropriateness of the Products and Services for Buyer’s mended use. including
any such use with Buyer’s or third party’s compounds or other materials
comprising part of Buyer’s processes, components and products, and Buyer is
further solely responsible for validating the Products with respect to all uses,
materials and processes.

WARRANTY AND LIMITATION OF LIABILITY:

BD represents and warrants that at the time BD ships the Products or performs
Services, such Products or Services, as the case may be, shall meet the BD
specifications relating thereto and shall be free from rightful claim of third
parties for infringement of patent, copyright or trade secret. The foregoing
warranty shall be void if the Products have been misused, neglected, improperly
handled, altered, abused or used for any purpose other than the one for which
they were manufactured or if the Products’ failure to conform to the foregoing
warranty was due in whole or in part to other conditions beyond the control of
BD. THE WARRANTY SET FORTH IN THIS PARAGRAPH IS EXCLUSIVE REGARDING THE PRODUCTS
AND IN LIEU OF ALL OTHER WARRANTIES EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. ALL
OTHER WARRANTIES WHETHER EXPRESS OR IMPLIED BY STATUTES OR OTHERWISE ARE HEREBY
EXPRESSLY DISCLAIMED.

BD’s liability it connection with the Products and the supply thereof shall be
limited to the repair or replacement of such Products or the return of the
purchase price for such Products at BD’s discretion. Buyer agrees that BD is not
responsible for any indirect, consequential, or business damages (including
without limitation, loss of profit or use). which may be suffered as a result of
BD’s breach of any contract, representation, or warranty or as a result of your
sale or the use of the Products. Buyer further agrees that BD shall not be
liable for any damages that may result from a force majeure, which shall include
acts of God, acts of the public enemy, war, terrorism. Insurrections, riots,
injunctions, embargoes, fires, explosions, floods, or other unforeseeable causes
beyond the reasonable contra, and without the fault or negligence of, BD.

INDEMNIFICATION: Buyer shall indemnify and hold harmless BD, its affiliates,
directors, officers, employees and agents from and against any suits, claims,
losses, demands, liabilities, damages, costs and expenses (including costs,
reasonable attorney’s fees and reasonable investigative costs) in connection
with any suit, demand or action by any third party to the extent such suit
demand, or action arises out of or results from its use or sale of the Products
purchased by buyer from BD, except to the extent that such suit, demand or
action arises out of the failure of such Products to meet the warranty set forth
above.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXPORT LAW COMPLIANCE: U.S. law regulates the export, re-export or other
transfer of the Products that are sold by BD and purchased under the terms set
forth herein. Any required U.S. and non-U.S. government authorization must be
obtained prior to shipment, and diversion contrary to U.S. and non-U.S. law is
prohibited. By ordering these Products from BD, the recipient agrees to comply
fully with all applicable export control laws and regulations of the United
States and applicable foreign governments, and expressly assumes responsibility
for determining whether a subsequent transaction requires U.S. and non-U S.
government authorization and, if so, for obtaining such authorization before
shipping or otherwise transferring the Products to another party.

Buyer shall not knowingly use, resell or distribute any BD Product directly or
indirectly for the development, production or proliferation of weapons of mass
destruction (nuclear, chemical or biological) or missile delivery systems,
and/or for terrorist activities.

ORDERS: All orders must be in writing and include an order number, a full and
accurate description of each Product ordered (e.g. sterile or non-sterile, with
or without needle, rubber formulation of plunger stoppers, tip caps or needle
shields, material, size and color of plunger rods, and any other relevant
information), the quantity of each Product ordered, the price quoted by BD, the
requested delivery date and the delivery and invoicing address for the Products
ordered. BD part numbers should also be included for all Products whenever
possible. BD shall not be liable for any shipment error caused by incorrect or
incomplete information provided with the order. The order shall not be deemed
accepted until confirmed by BD. No confirmed order may be cancelled or changed
without the prior written approval of BD.

DELIVERY: BD shall deliver Products to Buyer EXW (Incoterms 2010) BD facility.
Title to Products shipped by BD for a given Purchase Order and risk of loss or
damage shall pass to Buyer upon delivery to the common carrier. Buyer shall
specify in the applicable purchase order the destination for each shipment. The
quantity shipped may vary within +/-10% of the confirmed order. No provision on
Buyer’s purchase order (including any Purchase Orders accepted hereunder) which
may purport to impose different or additional conditions than those provided
herein shall be of any force or effect.

PRICING: Unless otherwise indicated. prices or BD quotations are per thousand
units. Prices prevailing at time of shipment. Prices are subject to annual
changes due to fluctuations in material or component prices or other market
conditions.

PAYMENT TERMS: Net 30 days from date or invoice. A monthly service charge of
1.5% will be added to all past due balances.

WAREHOUSING: Customer requests to delay shipments more than 60 days may result
in inventory carrying charges of 1.5% per month.

GOVERNING LAW AND JURISDICTION: This agreement and all disputes arising
hereunder and/or related to the BD Products purchased by buyer will be governed
by and interpreted in accordance with internal laws or the State of New Jersey
without giving effect to the principles of conflict of laws. The parties hereby
consent to and agree that the United States Federal Courts for the District of
New Jersey, and State Courts or New Jersey, shall have the sole and exclusive
jurisdiction to resolve all such disputes. The parties hereby waive any
objection to such sole and exclusive jurisdiction.

 

12.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

SCHEDULE 2

COMPOUND

Product:

NDC:

Heplisav

43528-003-05

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

SCHEDULE 3

Product Description / Pricing

 

BD Product/Description

Cat #

$/1,000

Standard Lead Times

1

Barrel:

HYPAK SCF 1mL RF PRTC W7025/65 DHB PPL

47339219

[ * ] per
1,000 units

[ * ]

2

Backstop:

HYPAK BS 1-3mL PP CLEAR

47094927

[ * ] per
1,000 units

[ * ]

3

Backstop:

HYPAK BS 1-3mL PP CLEAR

47094906

[ * ] per
1,000 units

[ * ]

4

Plunger Rod:

HYPAK 1.5mL PP

47325919

[ * ] per
1,000 units

[ * ]

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.